Response to Amendment
1.	This office action is in response to the amendment of 12/30/2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 20, 22, 27-31, 33, 34, 40, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bhunia et al. in view of Roberts et al.
Bhunia et al. discloses an assembly 120 comprising:  a sealed outer wall 118/115 in which the entire assembly is fluid tight [0036]; and one or more porous wick structures 100 (i) being disposed on the outer wall 118/115 and (ii) including a plurality of pores 201-203 that are configured to hold a liquid phase [0040] of a fluid (see Fig. 2C and paragraph 0039), wherein a size of the plurality of pores in the one or more porous wicks is not uniform along one or more of the length, the width, or the thickness of the one or more porous wick structures (see Fig. 2C).  Bhunia et al. does not disclose the assembly being additively manufactured, however, Roberts et al. teaches an assembly comprising a porous wick, in which the assembly is additively manufactured to form pores of varying sizes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the assembly of Bhunia et al. via additively manufacturing as taught by Roberts et al. in order to form the different sized pores.  Roberts et al. also teaches the assembly comprising hermetically sealed outer walls 10 and 22 to prevent the entry of foreign gases into the assembly.  It would also have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the device with hermetically sealed outer walls to prevent the entry of foreign gases into the assembly as taught by Roberts et al.  Regarding claim 22, the walls being non-planar would have involved a mere change in the shape of an object which is generally recognized as being within the level of ordinary skill in the art when the device will still carry out its intended tasks with the modification, for example, the .
Allowable Subject Matter
4.	Claims 23-25, 35-37, 42, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s arguments have been considered but are moot because the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DAVIS D HWU/Primary Examiner, Art Unit 3763